15-23007-rdd          Doc 4242      Filed 11/14/18 Entered 11/14/18 18:52:17                     Main Document
                                                 Pg 1 of 14


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Garrett A. Fail
 Sunny Singh

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re                                                          :
                                                                :       Chapter 11
 THE GREAT ATLANTIC & PACIFIC TEA                               :
 COMPANY, INC., et al.,                                         :       Case No. 15-23007 (RDD)
                                                                :
                   Debtors. 1                                   :       (Jointly Administered)
                                                                :
 ----------------------------------------------------------------x

             NOTICE OF FILING OF EXHIBIT TO THE RESPONSE OF DEBTORS
                 MOTION TO COMPEL OF CHRISTOPHER J. SHANNON

                     PLEASE TAKE NOTICE that on November 13, 2018, the Debtors filed the

 Response of Debtors to Motion to Compel of Christopher J. Shannon [ECF No. 4241]. (the

 “Response”)2

                     PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit 1 is a

 copy of the Plan referenced in the Response.

 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: 2008 Eight Broadway, Inc. (0986); The Great Atlantic & Pacific Tea Company, Inc. (0974);
 A&P Live Better, LLC (0799); A&P Real Property, LLC (0973); APW Supermarket Corporation (7132); APW
 Supermarkets, Inc. (9509); Borman’s, Inc. (9761); Delaware County Dairies, Inc. (7090); Food Basics, Inc. (1210);
 Kwik Save Inc. (8636); McLean Avenue Plaza Corp. (5227); Montvale Holdings, Inc. (6664); Montvale-Para
 Holdings, Inc. (2947); Onpoint, Inc. (6589); Pathmark Stores, Inc. (9612); Plainbridge LLC (5965); Shopwell, Inc.
 (3304); Super Fresh Food Markets, Inc. (2491); The Old Wine Emporium of Westport, Inc. (0724); Tradewell Foods
 of Conn., Inc. (5748); and Waldbaum, Inc. (8599). The international subsidiaries of The Great Atlantic & Pacific
 Tea Company, Inc. are not debtors in these chapter 11 cases. The location of the Debtors’ corporate headquarters is
 Two Paragon Drive, Montvale, New Jersey 07645.
 2
   Capitalized terms not otherwise defined herein shall have meanings ascribed to such terms in the Response.


 WEIL:\96800218\3\50482.0005
15-23007-rdd          Doc 4242   Filed 11/14/18 Entered 11/14/18 18:52:17   Main Document
                                              Pg 2 of 14


 Dated: November 14, 2018
        New York, New York

                                             /s/ Sunny Singh
                                             Ray C. Schrock, P.C.
                                             Garrett A. Fail
                                             Sunny Singh
                                             WEIL, GOTSHAL & MANGES LLP
                                             767 Fifth Avenue
                                             New York, New York 10153
                                             Telephone: (212) 310-8000
                                             Facsimile: (212) 310-8007

                                             Attorneys for Debtors
                                             and Debtors in Possession




                                                2
 WEIL:\96800218\3\50482.0005
15-23007-rdd          Doc 4242   Filed 11/14/18 Entered 11/14/18 18:52:17   Main Document
                                              Pg 3 of 14


                                            Exhibit 1

                                             (Plan)




 WEIL:\96800218\3\50482.0005
15-23007-rdd          Doc 4242          Filed 11/14/18 Entered 11/14/18 18:52:17   Main Document
                                                     Pg 4 of 14


                                     CLAIM CONSULTING AGREEMENT

                   Advice to Pay - Certification of Disability and Benefit Calculation



 No.                NHD-986032

 Between:           THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.
                    Montvale, NJ
                    (“Employer”)

 And:               LIFE INSURANCE COMPANY OF NORTH AMERICA
                    Philadelphia, Pennsylvania
                    (“Consultant”)

 Effective:         January 1, 2009


 WHEREAS, Employer sponsors a self-funded long term disability benefits plan (the “Plan”) for
 its employees; and

 WHEREAS, Consultant is qualified and experienced as an administrator of benefits under plans
 similar to the Plan; and

 WHEREAS, Employer desires to retain Consultant to provide the services specified herein for
 the proper administration of the Plan;

 IN CONSIDERATION OF the mutual promises herein contained, the parties agree as follows.

 Section 1. The Plan.

 As used in this Agreement, “Plan” refers to the long term disability benefits plan provided by
 Employer to its employees, together with any modifications to the Plan made in accordance with
 this Section. A copy of the Plan as existing on the effective date of this Agreement is included as
 Schedule C. Employer warrants that the Summary Plan Description contains a complete and
 accurate description of the benefits provided by the Plan and is not altered or supplemented by
 any other Plan Document.

 Employer reserves the right to modify, amend, or terminate the Plan. Employer agrees to notify
 Consultant in writing of any such modification, amendment or termination, or of any acquisition,
 divestiture, merger or other corporate reorganization which may affect employee eligibility.
 Implementation of any of the foregoing shall be mutually agreed upon by the Employer and
 Consultant, subject to data processing systems changes, retroactive effective dates, adjustments
 in Consultant’s compensation, and other adjustments and procedure changes made necessary
 thereby.

                                                             1
 Copyright © 2001-2003
 Life Insurance Company of North America, a CIGNA company.
 All rights reserved. Revised 10/2003
15-23007-rdd          Doc 4242          Filed 11/14/18 Entered 11/14/18 18:52:17   Main Document
                                                     Pg 5 of 14

 Consultant is entitled to rely on the terms of the Plan as set forth in Schedule C and shall not be
 responsible for administering any changes in the Plan until 30 days after receipt of written notice
 of such changes, and after any adjustments described in the preceding paragraph have been
 agreed upon.

 Section 2. Performance of Services.

 Consultant agrees to furnish the services specified in Schedule A in connection with the Plan.
 These services may be modified upon agreement of the parties. Any such modification (and the
 revised administration charge, if any, applicable thereto) shall be evidenced by letter agreement
 between the parties which, upon execution, shall become a part of this Agreement.

 Employer shall remain responsible for performance of all services in connection with the Plan
 other than those provided for in this Agreement. Without limiting the generality of the
 foregoing, this shall include all activities relating to the enrollment of eligible employees,
 maintenance of eligibility and enrollment records and salary information, furnishing such
 information to Consultant when necessary for the determination of any claim for benefits under
 the Plan, issuing benefit payment checks, notifying employees of approval or denial of the claim
 and handling routine inquiries from employees; as well as any other duties and responsibilities
 reserved to the Employer in Schedule A.

 Section 3. Consultant’s Compensation.

 In return for the performance of the specified services, Employer agrees to pay Consultant the
 fees set forth in Schedule B on a monthly basis. In addition, Employer shall reimburse
 Consultant for any expenses or liabilities provided for in Section 6 of this agreement which are
 incurred by Consultant. Consultant shall bill Employer monthly at a single location or at
 multiple locations as requested by Employer and invoices shall specify fees charged for covered
 employees at each location as requested by Employer and as agreed to by Consultant. Employer
 shall provide 30 days notice of any change that would affect the billing of multiple locations.
 Payment of fees shall be due on the 15th of the month following the month to which the fees
 relate. Fees not paid within 30 days of the due date will be assessed a late charge at the rate of
 13% per annum. Employer shall remain liable for all fees billed to separate locations.

 The fees set forth in Schedule B shall be subject to change as provided for in Sections 1 and 2 of
 this Agreement. In addition, Consultant shall have the right to revise the schedule of fees at the
 end of the initial term of this Agreement, or at any time thereafter, by giving Employer not less
 than 30 days prior written notice. Further, Consultant shall have the right to review and revise
 the schedule of fees if the covered employee population changes +/- 10% due to expansion or
 reduction, acquisitions, divestitures, new business ventures, etc.

 Section 4. Term of the Agreement.

 This Agreement shall be effective for an initial term of 12 months commencing with the
 effective date shown above. This Agreement shall thereafter automatically continue, until
 terminated as provided for herein.


                                                             2
 Copyright © 2001-2003
 Life Insurance Company of North America, a CIGNA company.
 All rights reserved. Revised 10/2003
15-23007-rdd          Doc 4242          Filed 11/14/18 Entered 11/14/18 18:52:17    Main Document
                                                     Pg 6 of 14

 Either party may terminate this Agreement as of the end of the initial term, or at any time
 thereafter, by giving the other party at least 30 days advance written notice.

 This Agreement shall automatically terminate upon the termination of the Plan or upon the
 effective date of any statute, regulation, or court decision which would prohibit the activities of
 the parties under this Agreement.

 Consultant may terminate this Agreement immediately, upon written notice to Employer, in the
 event Employer fails to pay the fees and, if applicable, charges as provided in Section 3 within
 the time specified, or otherwise breaches any provision of this Agreement.

 Employer may terminate this Agreement at any time, following written notice to Consultant, in
 the event Consultant fails to perform the services required under this Agreement in a manner
 reasonably satisfactory to Employer, or otherwise breaches any provision of this Agreement.
 Any such notice shall state with particularity the reasons therefor, and shall not be effective
 unless Consultant shall fail within 30 days to initiate and pursue the removal of such grounds to
 the reasonable satisfaction of Employer.

 This Agreement may be terminated as of any other date that is mutually agreed upon by the
 parties.

 Upon termination of this Agreement for any reason, Consultant shall continue processing all Plan
 claims then in its possession, as well as any claims which arose during the term of this Agreement
 and were submitted to Consultant within 180 days of such termination ("Run-out Claims").
 However, no claims arising after termination of this Agreement shall be submitted to Consultant,
 nor shall Consultant have any obligation for processing any such post-termination claims.
 Consultant shall make all records relating to claims in process reasonably available to the
 Employer. Customer shall remain liable for any fees attributable to Run-out Claims after
 termination of the Agreement.

 Section 5. Service Standards; Liability.

 Consultant shall use ordinary and reasonable care in the performance of its duties, but shall not
 be liable to the Employer for mistakes of judgment or other actions taken in good faith.

 Section 6. Liability for Benefits, Expenses and Taxes.

 This is not a contract of insurance and Consultant shall not underwrite any risk of the Plan. All
 liability for payment of claims made under the Plan shall rest with Employer. Consultant acts
 only as the provider of the services described in this Agreement and, with respect to Plan
 participants, acts only as the agent of the Employer.

 Except as otherwise expressly provided in this Agreement, all expenses and liabilities incident to
 the operation of the Plan shall be the Employer’s responsibility. Without limiting the generality
 of the foregoing, Employer shall be responsible for:



                                                             3
 Copyright © 2001-2003
 Life Insurance Company of North America, a CIGNA company.
 All rights reserved. Revised 10/2003
15-23007-rdd          Doc 4242          Filed 11/14/18 Entered 11/14/18 18:52:17   Main Document
                                                     Pg 7 of 14

 •   Any state or federal tax, however denominated, including but not limited to premium taxes,
     taxes based on sales or gross receipts, and employment taxes, together with any penalties and
     interest, assessed on the basis of and/or measured by (i) the amount of Plan benefits; or (ii)
     the amount of Consultant’s fees hereunder.

 •   Any costs or expenses incurred by Consultant in obtaining medical records, attending
     physician statements, reports of insurance support organizations, medical or rehabilitation
     consultant reports, or any other item of expense incurred with respect to any particular claims
     for benefits under the Plan.

 •   The defense of any legal action or proceeding to recover benefits under the Plan, and any
     legal liability arising in connection with any such action or proceeding.

 This obligation shall survive the termination of this Agreement.

 To avoid misunderstanding by third parties concerning the respective duties and liabilities
 hereunder, the Employer agrees not to use Consultant’s name or logotype in any release or
 printed forms without the prior written approval of Consultant.

 Section 7. Record Retention and Review.

 All documents relating to the determination of benefit claims shall be the property of the
 Employer subject to Consultant’s right to possession and use during the continuation of this
 Agreement. Upon 30 days’ advance written request and execution of any audit agreement, such
 documentation shall be made available to the Employer, at Employer’s expense, for its audit or
 inspection during regular business hours at the places of business where it is maintained by
 Consultant. Upon termination of this Agreement, such documentation shall be returned to
 Employer. Any liability resulting from Employer’s use or disclosure of such information or
 documentation shall be the sole responsibility of the Employer.

 Employer’s property interest and right of access shall not extend to any claim data recorded for
 or otherwise integrated into Consultant’s data processing systems during the ordinary course of
 business. Consultant shall maintain such data records for the periods of time required by law and
 subject to the privacy and confidentiality requirements of all applicable laws.

 Section 8. General Provisions.

 a. This Agreement constitutes the entire contract between the parties and, subject to the
    provisions of Sections 1, 2 and 3, no modification or amendment hereto shall be valid unless
    in writing and signed by an officer of each of the parties.

 b. To the extent not preempted by applicable federal law, this Agreement shall be governed by,
    and shall be construed in accordance with the laws of the state in which the Employer’s place
    of business specified above is located.




                                                             4
 Copyright © 2001-2003
 Life Insurance Company of North America, a CIGNA company.
 All rights reserved. Revised 10/2003
15-23007-rdd          Doc 4242          Filed 11/14/18 Entered 11/14/18 18:52:17   Main Document
                                                     Pg 8 of 14

 c. The failure of either party to insist upon strict adherence to any term of this Agreement shall
    not be considered a waiver or deprive that party of the right thereafter to insist upon strict
    adherence to that term of the Agreement.

 d. Consultant may, at any time, without prior notice to or approval from Employer, assign any
    or all of its rights or obligations under this Agreement to an affiliate of its choice.

 e. Neither Consultant nor any of its officers, directors or employees shall be deemed to be an
    employee of Employer. Neither Employer nor any of its officers, directors or employees
    shall be deemed to be an employee of Consultant. The sole relationship of the parties is that
    of independent contractors.

 f. This is an agreement solely between Employer and Consultant. It shall not create any right
    or legal relation whatever between Consultant and any person other than the Employer,
    including, without limitations, any employee of Employer or any participant in the Plan.

 g. Nothing herein contained shall be construed as making Consultant or any of its officers or
    employees a fiduciary with respect to the Plan, and Employer assumes responsibility for all
    liability resulting from breach of fiduciary duty under ERISA. Consultant is not the Plan
    Administrator as that term is used within ERISA, nor is Consultant authorized to accept
    service of process on behalf of the Plan.

 IN WITNESS WHEREOF, and intending to be legally bound, the parties have signed this
 Agreement.

                                        THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.
                                        (“Employer”)

 Date: _____________                    By:_________________________________
                                        Title: _______________________________

                                        LIFE INSURANCE COMPANY OF NORTH AMERICA
                                        (“Consultant”)
 Date: February 11, 2009




                                               Karen S. Rohan, President




                                                             5
 Copyright © 2001-2003
 Life Insurance Company of North America, a CIGNA company.
 All rights reserved. Revised 10/2003
15-23007-rdd          Doc 4242          Filed 11/14/18 Entered 11/14/18 18:52:17    Main Document
                                                     Pg 9 of 14

                                         SCHEDULE A
                           DESCRIPTION OF ADMINISTRATIVE BENEFITS

                                          I. CLAIM ADMINISTRATION

 Basic Review of Claims

 Consultant will provide Employer with a supply of Consultant’s standard disability claims forms,
 or Consultant will provide Employer with an electronic or telephonic means for collection of
 claim form information. Employer shall furnish Consultant’s telephone number or claim forms
 to all employees who provide notice of claim. For paper claim form, Employer will complete the
 employer portion of the claim form and will forward completed claim forms to Consultant. For
 electronic or telephonic claim form, Employer will provide employer information as requested
 by Consultant.

 Consultant will provide the initial and ongoing screening of claims to determine whether benefits
 are payable in accordance with the terms of the Plan. Where required, and at Employer’s
 expense, Consultant will seek and obtain information from medical providers and others
 necessary to determine qualification for benefits and amount thereof. Consultant will review the
 expected claim duration against duration guidelines used by the claim office at the time of the
 claim and determine the reasonable duration based on feedback from the claimant’s attending
 physician, as appropriate. Consultant will advise Employer, with respect to each claim, as to
 whether, in Consultant’s judgment, the claim is payable under the Plan. If payable, Consultant
 will advise Employer of the approved payment period and amount payable under the terms of the
 Plan. Employer shall be responsible for making the final decision with respect to all claims, for
 communicating such decisions and the amount payable to the claimants and Consultant, and for
 funding and issuing all benefit payments.

 In determining any person’s right to benefits under the Plan, Consultant shall rely upon
 eligibility information furnished by the Employer. It is mutually understood that the effective
 performance of this Agreement by Consultant will require that it be advised on a timely basis by
 the Employer during the continuance of this Agreement of the identity of individuals eligible for
 benefits under the Plan. Such information shall identify the effective date of eligibility and the
 termination date of eligibility and shall be provided promptly to Consultant in a form and with
 such other information as may reasonably be required by Consultant for the proper
 administration of the Plan. Employer acknowledges that its prompt and complete furnishing of
 the required eligibility and income information is essential to the timely and efficient review by
 Consultant of claims for Plan benefits.

 Screening and Implementation for Rehabilitation and Social Security Benefits

 Consultant shall at appropriate times and intervals screen all claims for rehabilitation potential
 and for potential entitlement for Social Security benefits.




                                                             6
 Copyright © 2001-2003
 Life Insurance Company of North America, a CIGNA company.
 All rights reserved. Revised 10/2003
15-23007-rdd          Doc 4242          Filed 11/14/18 Entered 11/14/18 18:52:17    Main Document
                                                     Pg 10 of 14

 Rehabilitation Assistance

 Where Consultant determines that a claimant has the potential for successful rehabilitation and
 re-employment, Consultant shall develop and implement a rehabilitation program for the
 claimant.

 Social Security Appeal Assistance

 Where Consultant determines that a claimant potentially qualifies for Social Security disability
 benefits, Consultant will notify claimant, providing general information concerning filing for
 benefits and providing assistance with appeals if benefits are denied. When Consultant
 determines that a claimant qualifies for appeal assistance, Consultant shall require him/her to
 appeal the case, if Consultant warrants, up to and including Social Security hearing level, if
 appropriate. Consultant may offer to retain the services of an attorney to represent the claimant.

 Standards for Quality Assurance

 Where required in Consultant’s judgment, Consultant will consult with its in-house medical
 director and with other qualified professionals to determine whether a claimant is disabled and
 whether the claimant’s disability is covered in accordance with the terms of the Plan and
 applicable laws.

 Claims shall be reviewed in accordance with standards for timeliness and other standards
 provided for in ERISA regulations.

 Consultant shall regularly audit a random sample of claims from Consultant’s claim offices that
 are not dedicated to a specific account to assure that determination of disability has been proper,
 payment periods and benefit payments have been properly calculated, and that Consultant's
 general standards for the proper and timely handling of claims have been followed.

 In the event Consultant finds that it has advised that a benefit payment to any person be less than
 the amount to which he is entitled under the Plan, Consultant will promptly report the
 underpayment to Employer. In the event Consultant finds that it has advised an overpayment to
 any person entitled to benefits under the Plan, or advised payment of benefits to any person who
 is not entitled to them, Consultant shall promptly report the overpayment to Employer.
 Employer shall be responsible for recovering the overpayment. Consultant shall not be required
 to initiate court proceedings to recover an overpayment.




                                                             7
 Copyright © 2001-2003
 Life Insurance Company of North America, a CIGNA company.
 All rights reserved. Revised 10/2003
15-23007-rdd          Doc 4242          Filed 11/14/18 Entered 11/14/18 18:52:17   Main Document
                                                     Pg 11 of 14

 Handling of Inquiries, Complaints and Appeals

 Consultant shall generally coordinate the claim denial and appeal process provided for in ERISA
 regulations. This shall include notifying claimants of their appeal rights, receiving appeals, and
 making a recommendation to Employer concerning the disposition of appeals. It is understood
 that Employer shall be the fiduciary designated under ERISA regulations for the determination
 of appealed claims and that Consultant shall serve solely as Employer’s agent to coordinate and
 facilitate the appeal process. Employer shall be responsible for making the final decision with
 respect to all claims, for communicating such decisions and the amount payable to the claimants
 and Consultant, and for funding and issuing all benefit payments.

 Consultant shall have no duty or obligation to defend against any legal action or proceeding
 brought to recover a claim for Plan benefits. Consultant shall, however, make available to the
 Employer and its counsel, such evidence relevant to such action or proceeding as Consultant may
 have as a result of its administration of the contested benefit determination.

 Preparation of Plan Documents

 Consultant will rely upon the master plan document reflecting basic benefit specifications
 provided by Employer. Such plan document shall, to the extent not inconsistent with the
 Employer’s specifications, be generally consistent with regular practices in the insurance
 industry for disability income benefits.

 Consultant shall rely upon Employer’s Summary Plan Descriptions reflecting the essential terms
 of the Plan and, if appropriate, other information required by ERISA regulations. This service
 does not include printing or distribution of the Summary Plan Descriptions.

 It is understood and agreed that Consultant make no warranties concerning the terms of the
 master plan document or the Summary Plan Descriptions, as to their legal integrity, compliance
 with applicable laws, or tax attributes. Employer shall be solely responsible for reviewing and
 determining the acceptability of the master plan document and Summary Plan Descriptions,
 which are furnished on an “as is” basis.




                                                             8
 Copyright © 2001-2003
 Life Insurance Company of North America, a CIGNA company.
 All rights reserved. Revised 10/2003
15-23007-rdd          Doc 4242          Filed 11/14/18 Entered 11/14/18 18:52:17   Main Document
                                                     Pg 12 of 14

                            II. FINANCIAL AND MANAGEMENT REPORTS

 Consultant shall furnish the following reports to Employer:

 1.       Monthly and annual reports concerning approved payment periods, amounts reportable
          for income tax purposes, and amounts withheld for taxes. The preparation and filing of
          Form 5500 shall be the responsibility of Employer.

 2.       Upon request, and provided that Employer has provided Consultant with a census of
          employees, a census report showing demographics of employees covered by the Plan.

 3.       At Employer’s request, as indicated on the Report Request Form, other standard
          management information claim activity and distribution reports.

 Such reports shall be in Consultant’s standard format and shall be provided at times agreed to by
 Consultant. Upon Employer’s request and at a charge agreed upon by Employer and Consultant,
 Consultant will provide other reports, reports in a different format, or reports at more frequent
 intervals.




                                                             9
 Copyright © 2001-2003
 Life Insurance Company of North America, a CIGNA company.
 All rights reserved. Revised 10/2003
15-23007-rdd          Doc 4242          Filed 11/14/18 Entered 11/14/18 18:52:17     Main Document
                                                     Pg 13 of 14

                                             SCHEDULE B
                                      CONSULTANT’S COMPENSATION


                    Basic Administrative Services                 $33.57 per check


 Indicated fees/charges are for the stipulated services in the Agreement. Service requests beyond
 these may result in additional charges.




                                                             10
 Copyright © 2001-2003
 Life Insurance Company of North America, a CIGNA company.
 All rights reserved. Revised 10/2003
15-23007-rdd          Doc 4242          Filed 11/14/18 Entered 11/14/18 18:52:17   Main Document
                                                     Pg 14 of 14

                                           SCHEDULE C
                                 EMPLOYEE BENEFIT PLAN DOCUMENT




                                         The Employer’s Plan Document is
                                        attached to and incorporated into this
                                              Agreement as Schedule C




                                                             11
 Copyright © 2001-2003
 Life Insurance Company of North America, a CIGNA company.
 All rights reserved. Revised 10/2003
